The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to the Terminal Disclaimer filed on March 25, 2022.  
Claims 1-14 are allowable over the prior art of record.
The present invention is directed to a method and a non-transitory medium for localizing a web page.  Claims 1 and 8 are uniquely identify a distinct feature “obtaining an identifier and associating the identifier with one or more versions of the localized content to be displayed in the region of the web page in different conditions, wherein the at least one condition is directed to at least one of spatial, temporal, personal, and operational related conditions and storing the localized content for future use and the corresponding at least one condition so that when the localized content is needed for the region of the webpage, a version of the localized content is identified for display when the corresponding at least one condition associated with the version is satisfied” and other limitations set out in the independent claims.  Claims 2-7 and 9-11 are allowed due to dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry, can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451